Citation Nr: 0514981	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected gastrointestinal disability for the period from 
April 1, 1995, through November 25, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
March 1995.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 2000 decision, the Board denied the veteran's claim 
for entitlement to an earlier effective date for the award of 
a 100 percent rating for service-connected gastrointestinal 
disability.  The veteran, in turn, appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(Court).

In May 2001, the Court issued an order that granted the 
Secretary's motion, vacated the Board's July 2000 decision, 
and remanded the matter to the Board for action in compliance 
with the motion.

In September 2003, a hearing before the undersigned Veterans 
Law Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.

In April 2004 the Board remanded the case for additional 
development.

For reasons explained below, the Board has re-characterized 
the issue on appeal as entitlement to a rating in excess of 
30 percent for service-connected gastrointestinal disability 
for the period from April 1, 1995, through November 25, 1996.


REMAND

As noted above, the issue on appeal has previously been 
characterized as entitlement to an earlier effective date for 
the award of a 100 percent rating for service-connected 
gastrointestinal disability.  However, upon further review of 
the matter, the Board finds that this issue has not been 
properly characterized.

Historically, the veteran submitted his initial claim for 
service connection for ulcerative colitis and cholangitis 
within one year of his separation from service in March 1995.  
In an unappealed rating decision dated in November 1995, the 
RO granted service connection for ulcerative colitis, 
assigned a 30 percent evaluation for ulcerative colitis 
effective April 1, 1995, and denied service connection for 
primary sclerosing cholangitis.

In November 1996, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
primary sclerosing cholangitis.  By rating decision dated in 
July 1997, the RO increased the evaluation for the veteran's 
ulcerative colitis from 30 percent to 60 percent, effective 
November 21, 1996.  The RO also granted service connection 
for primary sclerosing cholangitis and assigned a 10 percent 
evaluation for the disability, effective November 21, 1996.  
The veteran appealed the effective dates assigned by the July 
1997 rating action and also asserted that the November 1995 
rating action had involved clear and unmistakable error in 
failing to grant service connection for cholangitis.  

By rating decision dated in July 1998, the RO re-
characterized the veteran's service-connected 
gastrointestinal disabilities as ulcerative colitis with 
cholangitis and increased the evaluation for this disability 
from 60 percent to 100 percent, effective November 26, 1996.  
The RO also granted an earlier effective date of April 1, 
1995, for the award of service connection for primary 
sclerosing cholangitis.  The RO stated, "The rating schedule 
requires that [the veteran's service-connected 
gastrointestinal symptoms] be evaluated under a single 
evaluation which reflects the predominant overall disability.  
Therefore, the [cholangitis] has been subsumed into the 
service[-]connected ulcerative colitis effective 04-01-95 
which satisfies the disagreement on the earlier effective 
date for [cholangitis]."  In a statement of the case issued 
in July 1998, the RO denied entitlement to an earlier 
effective date for the award of an increased rating for 
ulcerative colitis with cholangitis.  Thereafter, in 
September 1998, the veteran's representative submitted a 
Statement in Lieu of VA Form 646, in which it was argued that 
the veteran was entitled to an effective date of April 1, 
1995, for the award of a 100 percent rating for his service-
connected gastrointestinal disabilities.

As stated by the RO in the July 1998 rating decision, the 
award of an effective date of April 1, 1995, for the award of 
service connection for cholangitis satisfied the veteran's 
claim for an earlier effective date for the award of service 
connection for cholangitis.  Therefore, the issue on appeal 
is properly characterized as entitlement to a rating in 
excess of 30 percent for service-connected gastrointestinal 
disability for the period from April 1, 1995, through 
November 25, 1996.

The Board notes that the liberalizing provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for a rating in excess of 30 percent for 
service-connected gastrointestinal disability for the period 
from April 1, 1995, through November 25, 1996.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

Due process demands that the RO provide the veteran with a 
letter that complies with the notification requirements of 
the VCAA.  Thereafter, the RO should readjudicate the issue 
of entitlement to a rating in excess of 30 percent for 
service-connected gastrointestinal disability for the period 
from April 1, 1995, through November 25, 1996.

The Board regrets any further delay in this matter.  However, 
in light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004.  
Specifically, the letter should advise 
the veteran of the evidence needed to 
substantiate a claim for entitlement to a 
rating in excess of 30 percent for 
service-connected gastrointestinal 
disability for the period from April 1, 
1995, through November 25, 1996, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  
It should also inform him that he should 
submit a copy of any pertinent evidence 
in his possession, that is not already of 
record .

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




